Citation Nr: 0839999	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a medial/lateral meniscus tear and anterior cruciate ligament 
tear of the right knee.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1977 to 
April 1982.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which granted the 
veteran's March 2005 claim for service connection, and 
assigned a rating of 10 percent disabling.

In April 2008, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge (video conference 
hearing); a copy of the transcript is associated with the 
record.

At the April 2008 hearing before the undersigned Veterans Law 
Judge, the veteran requested that VA assign an earlier 
effective date for his service-connected right knee 
condition.  That issue is referred to the RO for appropriate 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim for service connection for a 
medial/lateral meniscus tear and anterior cruciate ligament 
tear of the right knee in March 2005, and is currently 
seeking entitlement to an initial disability rating in excess 
of 10 percent.  Additional development is needed prior to 
further disposition of this claim.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Based on private medical records and the results of an August 
2006 VA examination, the RO assigned a rating of 10 percent 
disabling under Diagnostic Code 5257, indicating a slight 
impairment of the right knee, in September 2006.

The veteran contends, in effect, in his March 2007 
substantive appeal that the VA examiners who examined his 
right knee in November 2005 and August 2006 misrepresented 
his comments to them.  Specifically, he alleges that the VA 
examiners did not accurately report his comments regarding 
the frequency and degree of pain that he experienced, his 
work history, or the nature and extent of his right knee 
injury.  For example, he objected to the examiner's report 
that he was able to do multiple squats all the way to the 
floor with minimal pain; rather, he states, he was able to do 
"three partial squats with serious pain."

Similarly, in his April 2008 hearing before the undersigned 
Veterans Law Judge, the veteran testified that although the 
examiner wrote that he did multiple repetitive squats with 
minimum complaints, he in fact "did one squat," but refused 
to do any more because of the pain involved.

Despite the conflicting history provided by the veteran, the 
seriousness of his allegations, combined with the relatively 
long period of time (more than two years) since his last 
examination, suggests that a new VA examination is in order.

On remand, the Agency of Original Jurisdiction (AOJ) should 
obtain all of the medical records showing treatment for the 
veteran's right knee which are not already of record.

Additionally, the veteran should be provided with a VA 
examination to determine the extent and severity of his 
service-connected right knee disability.  In light of the 
veteran's allegations regarding the competence and 
truthfulness of his previous VA examiners, the VA examiner 
conducting this examination should be one who has not 
previously examined the veteran.




Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all health 
care providers that have treated, or 
evaluated, him for his right knee 
condition since August 2006, and attempt 
to obtain records from each health care 
provider that he identifies who might have 
available records, if not already in the 
claims file.  If records are unavailable 
and future attempts to retrieve the 
records are futile, notations to that 
effect should be annotated in the claims 
folder.

2.  After completion of the above, 
schedule the veteran for an orthopedic 
examination by an appropriate specialist 
who has not previously examined the 
veteran to determine the extent and 
severity of his service-connected right 
knee disability.  Any indicated special 
studies should be conducted.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The extent of arthritis, if 
any, of the right knee, shown by X-rays 
and the active and passive range of motion 
of the right knee should be reported.  The 
examiner should note the presence of any 
instability and whether it is mild, 
moderate or severe.  The examiner also 
should comment on the functional 
limitations caused by the veteran's 
service-connected right knee disability.  
The claims file should be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.

3.  After completion of the above, the AOJ 
should readjudicate the veteran's claim 
for entitlement to an initial rating in 
excess of 10 percent for a medial/lateral 
meniscus tear and anterior cruciate 
ligament tear of the right knee.  If any 
determination remains unfavorable to the 
veteran, he and should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




